Citation Nr: 1040774	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  06-29 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) rating for right 
knee strain prior to November 29, 2009 and to a rating in excess 
of 20 percent thereafter.

2.  Entitlement to an increased (compensable) rating for 
degenerative changes of the right foot with calluses.

3.  Entitlement to an increased (compensable) rating for calluses 
of the left foot.

4.  Entitlement to a total rating for compensation purposes based 
in individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and Mother




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1983 to 
October 1984.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In February 2009, the Veteran and his mother testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

In March 2009, the Board remanded these matters to the RO for 
additional development.  While in remand status a 20 percent 
rating was assigned for the right knee strain as of November 29, 
2009.  That issue has been recharacterized as set forth on the 
title page.

The Board also notes that in March 2009, a claim for service 
connection for left knee arthritis was remanded to the RO for 
additional action.  Thereafter, in an April 2010 rating decision, 
service connection for a left knee condition was granted. As this 
is considered a full grant of the benefit sought with regards to 
this issue, this matter is no longer before the Board.

Finally, as set out below, the issue of a TDIU is for initial 
review and subsequent appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

A remand by the Board confers upon the Veteran, as a matter of 
law, the right to compliance with the remand instructions, and 
imposes upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

In the prior remand, the Board noted that given the Veteran's 
assertion at his February 2009 hearing that he was not able to 
work because most jobs require him to stand on his feet for a 
period of time, which he cannot do; on remand, the RO/AMC was to 
also consider whether these claims meet the criteria for 
submission for extra- schedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) (2009).  Such consideration was not 
undertaken by the RO/AMC.  Hence, further remand of these matters 
is warranted. 

Moreover, additional guidance offered by the United States Court 
of Appeals for Veterans Claims (Court), in a decision entered 
after the March 2009 remand, requires that the TDIU issue be 
considered, especially in view of the contentions advanced.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  In that case an 
increased rating claim was to include a TDIU claim.  That would 
seem especially applicable in this case, given the contentions 
advanced.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake initial 
consideration of the TDIU issue.  If the 
benefit sought is not granted, appeal of the 
issue is complete only with the timely filing 
of a notice of disagreement and a substantive 
appeal following a statement of the case.  If 
the appeal is not completed, this issue 
should not be returned to the Board.

2.  If a TDIU is not granted, the RO/AMC 
should readjudicate each of claims on appeal 
and specifically address whether the criteria 
for invoking the procedures for referral of 
the increased rating claims, pursuant to 38 
C.F.R. § 3.321(b)(1), are met.  

3.  If any benefit sought on these issues 
appeal remains denied, the Veteran should be 
provided with a SSOC that contains notice of 
all relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to each issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the claims file 
is returned to the Board for further 
appellate consideration. The Board intimates 
no opinion as to the outcome in this case by 
the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


